Exhibit 10.13

RESTRICTED SHARE UNIT AGREEMENT

under the

SUNCOKE ENERGY, INC. LONG-TERM PERFORMANCE ENHANCEMENT PLAN

This Restricted Share Unit Agreement (the “Agreement”), entered into as of
July 21, 2011 (the “Agreement Date”), by and between SunCoke Energy, Inc.
(“SunCoke”) and Michael J. Thomson, an employee of SunCoke or one of its
Affiliates (the “Participant”);

W I T N E S S E T H:

WHEREAS, the SunCoke Energy, Inc. Long-Term Performance Enhancement Plan (the
“Plan”) is administered by the Compensation Committee or its duly appointed
sub-committee (the Compensation Committee or such sub-committee, the
“Committee”), and the Committee has determined to grant to the Participant,
pursuant to the terms and conditions of the Plan, an award (the “Award”) of
Restricted Share Units (“RSUs”), representing rights to receive shares of Common
Stock which are subject to a risk of forfeiture by the Participant, with the
payout of such RSUs being conditioned upon the Participant’s continued
employment with SunCoke or one of its Affiliates through the end of the vesting
period; and

WHEREAS, the Participant has determined to accept such Award.

NOW, THEREFORE, SunCoke and the Participant, each intending to be legally bound
hereby, agree as follows:

ARTICLE I

AWARD OF RESTRICTED SHARE UNITS

 

1.1 Identifying Provisions. For purposes of this Agreement, the following terms
shall have the following respective meanings:

 

(a)    Participant    :   

Michael J. Thomson

   (b)    Grant Date    :   

July 21, 2011

   (c)    Number of RSUs    :   

29,412

   (d)    Vesting Period    :   

Subject to continued employment, the

RSUs shall vest on July 21, 2012.

 

   (e)    Form of Payment (cash/stock)    :   

Stock

  

Any initially capitalized terms and phrases used in this Agreement but not
otherwise defined herein, shall have the respective meanings ascribed to them in
the Plan.

 

1.2 Award of RSUs. Subject to the terms and conditions of the Plan and this
Agreement, the Participant is hereby granted the number of RSUs set forth in
Section 1.1.

 

1.3

Dividend Equivalents. The Participant shall be entitled to receive payment from
SunCoke in an amount equal to each cash dividend (“Dividend Equivalent”) payable
subsequent to the Grant Date, just as though such Participant, on the record
date for payment of such dividend, had been the holder of record of shares of
Common Stock equal to the actual number of RSUs, if any, earned and received by
the Participant at the end of the Vesting Period. SunCoke shall establish a
bookkeeping methodology to account for the Dividend Equivalents to be credited
to the Participant. The Dividend



--------------------------------------------------------------------------------

Equivalents will not bear interest. Vesting and payment of Dividend Equivalents
will correspond to the vesting and settlement of the RSUs with respect to which
the Dividend Equivalents relate.

 

1.4 Payment of RSUs and Related Dividend Equivalents.

Except as set forth in Section 1.5(c) below, payout of this Award is conditioned
upon the Participant’s continued employment with SunCoke or one of its
Affiliates through the end of the Vesting Period as set forth in 1.1(d) above.

Actual payment in respect of the earned RSUs and the earned Dividend Equivalent
Account shall be made to the Participant within two (2) months after the end of
the Vesting Period.

 

  (1) Payment in respect of RSUs earned. Payment for RSUs earned shall be made
in shares of Common Stock. The number of shares of Common Stock paid to the
Participant shall be equal to the number of RSUs earned by the Participant.

 

  (2) Payment of Related Earned Dividend Equivalents. The Participant will be
entitled to receive from SunCoke, within two (2) months after the end of the
Vesting Period, a cash payment in respect of the related Dividend Equivalents
earned for such Vesting Period.

Applicable federal, state and local taxes shall be withheld in accordance with
Section 2.2 hereof.

 

1.5 Termination of Employment.

 

  (a) Termination of Employment by SunCoke for Just Cause; Termination of
Employment by the Participant for any Reason prior to a Change in Control. Upon
termination of the Participant’s employment with SunCoke or one of its
Affiliates at any time by SunCoke for Just Cause or by the Participant for any
reason prior to a Change in Control, the Participant shall forfeit 100% of such
Participant’s RSUs that have not become payable, together with the related
Dividend Equivalents, and the Participant shall not be entitled to receive any
Common Stock or any payment of any Dividend Equivalents.

 

  (b) Termination of Employment by SunCoke other than for Just Cause or due to
death or Disability. In the event that Participant’s employment is terminated by
SunCoke other than for Just Cause or due to death or Disability, Participant’s
outstanding RSUs immediately shall vest and shall settle within two (2) months
following such termination of employment and the Dividend Equivalents that
correspond to the RSUs that vest pursuant to this sentence shall be paid within
two (2) months following such termination of employment.

 

  (c) Qualifying Termination of Employment. In the event of Participant’s
Qualifying Termination, Participant’s outstanding RSUs immediately shall vest
and shall settle within two (2) months following such termination of employment
and the Dividend Equivalents that correspond to the RSUs that vest pursuant to
this sentence shall be paid within two (2) months following such termination of
employment.

For the purposes of this Section 1.5, “Disability” shall have the definition set
forth in the SunCoke Energy, Inc. Executive Involuntary Severance Plan.



--------------------------------------------------------------------------------

ARTICLE II

GENERAL PROVISIONS

 

2.1 Effect of Plan; Construction. The entire text of the Plan is expressly
incorporated herein by this reference and so forms a part of this Agreement. In
the event of any inconsistency or discrepancy between the provisions of the RSU
award covered by this Agreement and the terms and conditions of the Plan under
which such RSUs are granted, the provisions in the Plan shall govern and
prevail. The RSUs, the related Dividend Equivalents and this Agreement are each
subject in all respects to, and SunCoke and the Participant each hereby agree to
be bound by, all of the terms and conditions of the Plan, as the same may have
been amended from time to time in accordance with its terms.

 

2.2 Tax Withholding. All distributions under this Agreement are subject to
withholding of all applicable taxes.

 

  (a) Payment in Cash. Cash payments in respect of any earned Dividend
Equivalents, shall be made net of any applicable federal, state, or local
withholding taxes.

 

  (b) Payment in Stock. Immediately prior to the payment of any shares of Common
Stock to Participant (or his beneficiary) in respect of earned RSUs, the
Participant (or his beneficiary) shall remit an amount sufficient to satisfy any
Federal, state and/or local withholding tax due on the receipt of such Common
Stock. At the election of the Participant (or his beneficiary), and subject to
such rules as may be established by the Committee, such withholding obligations
may be satisfied through the surrender of shares of Common Stock (otherwise
payable to Participant (or his beneficiary) in respect of such earned RSUs)
having a value, as of the date that such earned RSUs first became payable,
sufficient to satisfy the applicable tax obligation.

 

2.3 Administration. Pursuant to the Plan, the Committee is vested with
conclusive authority to interpret and construe the Plan, to adopt rules and
regulations for carrying out the Plan, and to make determinations with respect
to all matters relating to this Agreement, the Plan and Awards made pursuant
thereto. The authority to manage and control the operation and administration of
this Agreement shall be likewise vested in the Committee, and the Committee
shall have all powers with respect to this Agreement as it has with respect to
the Plan. Any interpretation of this Agreement by the Committee, and any
decision made by the Committee with respect to this Agreement, shall be final
and binding.

 

2.4 Amendment. This Agreement may be amended in accordance with the terms of
Section 6.10(b) of the Plan.

 

2.5 Captions. The captions at the beginning of each of the numbered Sections and
Articles herein are for reference purposes only and will have no legal force or
effect. Such captions will not be considered a part of this Agreement for
purposes of interpreting, construing or applying this Agreement and will not
define, limit, extend, explain or describe the scope or extent of this Agreement
or any of its terms and conditions.

 

2.6 Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT OF THIS
INSTRUMENT SHALL BE GOVERNED EXCLUSIVELY BY AND DETERMINED IN ACCORDANCE WITH
THE LAW OF THE STATE OF DELAWARE (WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF), EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW, WHICH SHALL
GOVERN.



--------------------------------------------------------------------------------

  2.7 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing, by facsimile, by overnight
courier or by registered or certified mail, postage prepaid and return receipt
requested. Notices to SunCoke shall be deemed to have been duly given or made
upon actual receipt by SunCoke. Such communications shall be addressed and
directed to the parties listed below (except where this Agreement expressly
provides that it be directed to another) as follows, or to such other address or
recipient for a party as may be hereafter notified by such party hereunder:

 

(a) if to SunCoke:    SUNCOKE ENERGY, INC.    Compensation Committee of the
Board of Directors    1011 Warrenville Road,    Lisle, IL 60532    Attention:
Corporate Secretary (b) if to the Participant:    to the address for Participant
as it appears on SunCoke’s records.

 

2.8 Severability. If any provision hereof is found by a court of competent
jurisdiction to be prohibited or unenforceable, it shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable, nor invalidate the other provisions hereof.

 

2.9 Entire Agreement. This Agreement constitutes the entire understanding and
supersedes any and all other agreements, oral or written, between the parties
hereto, in respect of the subject matter of this Agreement and embodies the
entire understanding of the parties with respect to the subject matter hereof.

 

2.10 Forfeiture. The shares of Common Stock or cash payments received in
connection with the Award granted pursuant to this Agreement constitute
incentive compensation. The Participant agrees that any shares of Common Stock
or cash payments received with respect to the Award will be subject to any
clawback/forfeiture provisions applicable to SunCoke that are required by any
law in the future, including, without limitation, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and/or any applicable regulations.

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day first above written.

 

SUNCOKE ENERGY, INC.

By:

 

/s/ Gary P. Yeaw

  Gary P. Yeaw   for the Compensation Committee   of the Board of Directors

By:

 

/s/ Michael J. Thomson

  Participant